Citation Nr: 0120006	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-08 730	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a left hip infection, 
secondary to the service-connected residuals of 
coccidioidomycosis of the left lower lobe.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a left hip infection, secondary to the service-connected 
residuals of coccidioidomycosis of the left lower lobe.  

In the VA Form 9 filed by the veteran in April 1999, he 
stated that he wanted to have a Travel Board hearing.  The 
appellant was scheduled for a Travel Board hearing in June 
2001, but he failed to appear at the hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(d).


REMAND

As previously noted, in June 1998, the RO denied the 
appellant's claim of entitlement to secondary service 
connection for the residuals of a left hip infection.  The 
basis for the denial of the secondary service connection 
claim was that the claim was not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans' Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically, as previously noted, the veteran was discharged 
from active military duty in March 1960.  According to the 
service medical records, between January and February 1958, 
the veteran was hospitalized for 32 days for treatment for 
coccidioidomycosis of his left lower lobe.  Upon discharge 
from this hospitalization, he was asymptomatic.  The service 
separation examination, which was conducted in February 1960, 
indicated that the veteran had no complications or sequela 
from his episode of coccidioidomycosis.  

The pertinent post-service medical records that have been 
obtained and associated with the claims folder reflect that, 
in December 1996, the veteran was diagnosed with a failed 
primary left total hip arthroplasty due to an apparent 
aseptic loosening of the acetabulum and a failed, or worn, 
polyethylene liner.  During that month, he underwent removal 
of the acetabular component, debridement of the acetabulum, 
removal of cement, a capsulectomy, removal of the femoral 
component, and an attempted removal of the femoral cement 
mass.  His post-operative diagnosis was a failed primary left 
total hip arthroplasty, due to an apparent aseptic loosening 
of the acetabulum and a failed, or worn, polyethylene liner, 
with evidence of a low grade supra-acetabular and/or psoas 
abscess.  

Due to the left hip infection, the veteran underwent, three 
days later in December 1996, a placement of the right 
subclavian Hohn catheter for long term antibiotic use.  There 
were no complications.  He tolerated the procedure well.  

In an Infectious Disease Consultation Note dated on the same 
day in December 1996, a private physician explained that 
laboratory results showed very rare gram-positive cocci but 
also noted that the veteran had received a dose of Ancef 
prior to the obtaining of the specimen.  The physician stated 
that the acid-fast bacilli cultures of the tissues, as well 
as fungal cultures, were negative.  Additionally, the 
physician expressed his opinion that the most likely 
organisms involved "Staph. Aureus including MRSA 
[methicillin-resistant Staphylococcus aureus], Enterobacter, 
and Pseudomonas."  Further, the physician concluded that the 
veteran could possibly have an infection of the bone due to 
his history of coccidioidomycosis or due to an acid-fast 
bacilli source.  The physician indicated that special 
staining of the tissue specimens was to be done for 
diagnostic purposes.  

X-rays taken of the veteran's left hip two days later in 
December 1996 showed evidence of the recent surgery in the 
region of his left hip to remove a total hip prosthesis.  
According to the radiographic report, there were no unusual 
postoperative findings.  

Upon discharge from the private hospital two days later in 
December 1996, the veteran was transferred to a private 
nursing unit for long-term care with a planned IV antibiotic 
coverage through a Hohn catheter.  The discharge summary 
report noted that the veteran's hip aspirates revealed gram 
positive cocci but that this result was never identified on 
either broth or auger medium and was not confirmed as being a 
true staph infection.  The treating physician explained that 
the veteran was being treated presumptively on the basis of 
protocol for an infected total joint.  

In January 1997, the veteran underwent a secondary 
replantation "hybrid" total hip arthroplasty with a 
cemented femoral stem, a press-fit bone graft augmented 
screw, and an augmented acetabulum with a reconstruction 
plate for a superior acetabular fracture.  X-rays taken of 
the veteran's left hip showed a total left hip prosthesis in 
good position in the left acetabulum, a fixation plate and a 
screw present in the left acetabulum superiorly, and an 
opaque surgical drain in the soft tissues about the left hip.  
The radiologist reviewing the films expressed his opinion 
that the veteran's total left hip prosthesis appeared to be 
in good position.  Five days after the operation, the veteran 
was discharged and transferred to a private nursing facility 
for routine post-operative evaluation and daily physical 
therapy.  At the time of his hospital discharge, he was found 
to be afebrile with normal healing of his wound, stable 
hematologic parameters, and use of post-operative analgesics 
only.  

The Board acknowledges the private physician's December 1996 
opinion that the veteran could possibly have a bone infection 
from his history of coccidioidomycosis.  However, this 
physician also stated that the veteran's bone infection could 
have been the result of an acid-fast bacilli source to which 
his stepfather had exposed him during childhood.  

The microbiology reports of record indicate that the cultures 
taken from the left hip in December 1996 were negative for 
anaerobic growth after four days; negative for fungal growth 
after 31 days; and negative for mycobacterial growth after 
six to eight weeks.  There is no medical opinion of record 
interpreting the clinical meaning of these results.

Furthermore, it does not appear that the reports associated 
with the special stains done on the appellant's December 1996 
tissue specimens have been associated with the claims file.  
In addition, there are no surgical pathology reports of 
record for either the December 1996 surgery or the January 
1997 surgery.

The only records of post-service left hip treatment that have 
been obtained and associated with the claims folder are dated 
from December 1996 to January 1997.  These pertinent medical 
records in evidence refer to additional left hip treatment, 
including a left hip replacement and several steroid 
injections of the left hip.  Importantly, reports of such 
additional relevant treatment have not been obtained and 
associated with the veteran's claims folder.

In a January 2000 statement, the veteran's representative 
requested that the veteran be accorded a VA examination to 
determine the validity of his claim.  The Board concurs.  On 
remand, therefore, a VA examination should be scheduled to 
determine the exact nature, severity, and etiology of any 
residuals of a left hip infection that the veteran may have 
and whether any such infection was related to the appellant's 
inservice episode of coccidioidomycosis.  

Finally, review of the claims folder indicates that, in May 
1997, the veteran was awarded disability benefits from the 
Social Security Administration (SSA).  A copy of the notice 
of this award is included in the claims folder.  However, 
copies of the actual decision granting disability benefits to 
the veteran as well as the medical records used in support of 
the award have not been procured and associated with the 
claims folder.  

On remand, therefore, the Board believes that an attempt 
should be made to obtain and to associate with the claims 
folder copies of any available and previously unobtained 
records of post-service left hip treatment that the veteran 
has received, as well as the SSA's May 1997 decision granting 
disability benefits to him, and the medical records used in 
support of the award.  See, Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992) (there is a continuing obligation on VA 
to assist veterans in developing the facts of their claims 
throughout the entire administrative adjudication and this 
obligation includes the duty to obtain records regarding 
their medical history).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his left hip condition since his 
discharge from active military duty.  In 
particular, the RO should obtain the 
surgical pathology reports and special 
tissue staining reports from the December 
1996 operation at Erlanger Memorial 
Hospital and the surgical pathology 
reports from the January 1997 operation 
at Memorial Hospital.  All such available 
copies should be associated with the 
claims folder.  

3.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records upon which the original 
May 1997 SSA disability award and any 
continuing award was based.  If an 
Administrative Law Judge (ALJ) decision 
was issued, a copy of that decision and 
the associated List of Exhibits should 
also be obtained.  All of these records 
are to be associated with the claims 
file.  

4.  A VA examination by a specialist in 
infectious diseases should be conducted 
to determine the nature, severity, and 
etiology of the veteran's left hip 
condition.  Any specialized testing 
deemed necessary should be performed.  An 
examination by any other specialist is to 
be accomplished if deemed necessary by 
the examiner.

The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  The examiner's attention is 
directed to the December 1996 Infectious 
Disease Consultation Note, the surgical 
pathology reports and special tissue 
staining reports, if any, and the final 
microbiology reports.  The examiner's 
report should discuss the clinical 
relevance of the results described in 
those reports as they relate to the issue 
of the etiology of the left hip 
pathology.

Following the examination of the veteran 
and review of the claims folder, the 
examiner is requested to state 
specifically whether it is as likely as 
not that the veteran has any residuals of 
a left hip infection.  If so, the examiner 
should also express an opinion as to 
whether it is as likely as not that any 
such diagnosed disability was caused, or 
aggravated, by the residuals of the 
inservice episode of coccidioidomycosis of 
the left lower lobe.  

If the veteran fails to report for the 
examination, the examiner should render an 
opinion based solely on a review of the 
claims folder. 

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a left hip infection, 
secondary to the service-connected 
residuals of coccidioidomycosis of the 
left lower lobe.  The readjudication 
should reflect consideration of the 
holding in Allen v. Brown, 7 Vet. App. 430 
(1995).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the RO should return the case to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


